DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, Claims 1-11, drawn to a medical device.
	Group II, Claims 12-20, drawn to a sheath.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Group I and II lack unity of invention because, even though the inventions of these groups require the technical feature of inner and outer walls/liners, a lumen, at least one electrode, at least one electrical trace, and at least one deflection element, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent App. Publ. No.  2012/130217, by Kauphusman et al. (“Kauphusman”).
	Kauphusman discloses the subject matters of Claims 1 and 12, as follows.
	1.	A medical device (10) comprising:
	a sheath body comprising an inner wall (24), an outer wall (26), and a central major lumen (20) extending through the sheath body along a longitudinal axis, wherein the central major lumen is defined by the inner wall;
	at least one outer lumen extending through said sheath body, wherein the at least one outer lumen (32) is disposed between the inner wall and the outer wall;
	at least one electrode (141-143) coupled to a distal portion of said sheath body;
	at least one electrical trace (44), wherein each of the at least one electrodes is coupled to at least one electrical trace (cf. par. [0040]), and wherein the electrical trace is disposed between the inner wall and the outer wall (see, e.g., 2);
	at least one deflection element (58) extending through said sheath body; and
	an actuator (60) coupled to a proximal end of the sheath body and wherein, the actuator is further coupled to the at least one deflection member and capable of deflecting a distal end of the catheter-introducer (cf. par. [0047]).
	12.	A sheath (10) comprising:
	an inner liner (24), an outer layer (24), at least one spaghetti tube (32), at least one pull wire (58), and a plurality of electrical traces (44 in Fig. 2);
	wherein the inner liner comprises an inner wall (28), and wherein the inner wall defines a central major lumen (20) extending through the sheath along a longitudinal axis;
	wherein the at least one spaghetti tube defines a minor lumen, wherein the at least one pull wire is disposed within the minor lumen (see Fig. 2), and wherein the at least one spaghetti tube is coupled to an exterior wall of the inner liner (being within layer 26); and
	a plurality of electrodes (141-143) coupled to a distal portion of said sheath, wherein each of the plurality of electrodes is electrically coupled to at least one of the plurality of electrical traces (cf. par. [0040]), wherein the plurality of electrical traces are disposed within the outer layer (see Fig. 2 being in the layer 26).
	Since all the features of Claims 1 and 12 are disclosed in Kauphusman, the subject matters of Claims 1 and 12 are not new and thus cannot be a special technical feature.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

A telephone call was made to Reed Heimbecher, R/N 36353, on 27 April 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

	The Examiner notes that no Power of Attorney (see 37 C.F.R. §§ 1.32, 1.34) has been filed in the application as of the date of this Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783